Exhibit 10.68

CONFIDENTIAL

February 1, 2012

Mr. Hugo Dorph

[Address]

[City, State, Zip Code]

 

Re:   Separation Agreement and Release

Dear Hugo:

This is to confirm our agreement with respect to the end of your employment
relationship with Deltek, Inc. (together with Deltek Denmark (as defined below)
and its other subsidiaries, “Deltek” or the “Company”). This Separation
Agreement and Release Letter (“Separation and Release”) explains in detail both
your rights and obligations and those of Deltek in connection with the end of
your employment relationship with the Company.

Employment Separation

Deltek Danmark A/S (formerly Maconomy A/S, and referred to in this Separation
Agreement as “Deltek Denmark”) and you entered into a service agreement, dated
April 26, 2005, pursuant to which you were employed by Deltek Denmark (together
with the Addendum (as defined below), the “Service Agreement”). A copy of the
Service Agreement is attached as Attachment 1.

On February 24, 2010, Deltek Denmark and you entered into an addendum to the
Service Agreement (the “Addendum”). A copy of the Addendum is attached as
Attachment 2.

In addition, Deltek, Inc. and you entered into an Executive Secondment Letter,
dated December 17, 2010, which confirmed the terms of your secondment to Deltek,
Inc. for the period beginning on December 1, 2010 and ending on December 31,
2012 (the “Secondment Letter”). A copy of the Secondment Letter is attached as
Attachment 3.

You and Deltek (including Deltek Denmark) mutually agree that the Service
Agreement is terminated effective as of the date of this Separation and Release.
By signing this Separation and Release, each party agrees, subject to the other
party’s agreements in, and compliance with, this Separation and Release, to
waive any and all rights or entitlements to the benefits set forth in the
Service Agreement, including, without limitation, any and all rights or
entitlements regarding notice and requirements in connection with the
termination of employment under the Service Agreement, except for the provisions
of Section 1.6 of the Service Agreement relating to the non-solicitation of
customers, which shall remain in effect for a period of one year from May 1,
2012.



--------------------------------------------------------------------------------

Separation Agreement and Release

February 1, 2012

 

You and Deltek also mutually agree that your secondment will continue through
June 15, 2012 (the “Secondment End Date”) and shall not be terminated solely as
a result of the termination of the Service Agreement as described in the
paragraph above. Until the Secondment End Date, you will continue to be a Deltek
employee; however, you are on “garden leave,” so you have no work
responsibilities except to the extent that we contact you with a specific
request to assist Deltek on a particular matter. You will continue to be
compensated as provided under the terms of the Secondment Letter through the
Secondment End Date. Your EICP cash bonus for the first quarter of 2012 shall be
calculated based on the Company’s actual performance for the first quarter of
2012 and assuming that your personal performance is at 100%. In addition, you
shall be paid all of the expatriate allowances described in the Secondment
Letter through the Secondment End Date, including, but not limited to,
allowances related to housing, utilities, transportation, mobile phone expenses,
tax preparation, and dependent education. You also will be reimbursed for any
accrued and untaken vacation pay as of the Secondment End Date, less applicable
withholding taxes required by law. Further, you will be entitled to the
repatriation costs specified in Section IV(C) of the Secondment Letter, which
costs may be incurred prior to or following the Secondment End Date.

As described in the Secondment Letter, Deltek will reimburse you for any
reasonable expenses related to tax preparation fees for your personal income tax
returns to be filed in the United States and Denmark for the years 2011 and
2012.

You and Deltek further mutually agree that your employment with Deltek will end
effective on the Secondment End Date. Thereafter, you will no longer be an
employee of Deltek and you may obtain employment with another employer at any
time following the Secondment End Date, provided that such employment does not
violate the terms of the Employee Agreement (as defined below). You and Deltek
also mutually agree that upon execution of this Separation and Release, Deltek
will promptly take the necessary corporate steps to remove you as an officer, a
member of a board of directors or a member of any other management board of the
Company and its subsidiaries.

In consideration of your timely execution and compliance with the terms of the
Separation and Release, the Waiver and Release of Claims attached as Attachment
4 to this Agreement (the “Waiver and Release”), and the Confidential
Information, Intellectual Property, and Non-Competition Agreement attached as
Attachment 5 to this Separation and Release (the “Employee Agreement”), you will
receive the following:

 

  (a) a lump sum payment in the amount of $592,000, such amount to be paid on
the Secondment End Date;

 

  (b) a lump sum payment in an amount equal to the greater of (i) the fair
market value of 20,000 shares of the Company’s common stock on the date of this
Separation and Release or (ii) the fair market value of 20,000 shares of the
Company’s common stock on April 30, 2012, such amount to be paid on the
Secondment End Date; and

 

2



--------------------------------------------------------------------------------

Separation Agreement and Release

February 1, 2012

 

  (c) the Company Release (described below).

Company Released Claims

Upon the effectiveness of this Separation and Release, the Company releases you
(the “Company Release”) and forever discharges you of and from any and all
claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature, in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise, and
whether now known, unknown, suspected or unsuspected, which the Company now has,
owns or holds, or has at any time prior to the date of this Separation and
Release had, owned or held, against you arising out of or in connection with
your service as an employee, officer and/or director of the Company, its
subsidiaries and predecessors, excepting only:

 

  (a) claims relating to the commission of fraud during the term of your
employment;

 

  (b) claims relating to the misappropriation of confidential information of the
Company during the term of your employment; and

 

  (c) rights or claims arising under this Separation and Release or the Employee
Agreement.

Employee Released Claims

In consideration of the foregoing, you and Deltek, by signing below, further
agree to the Waiver and Release, and you agree to execute the Waiver and Release
as of the date of this Separation and Release.

Enforcement of this Separation and Release

Any proceeding arising out of or relating to this Separation and Release shall
be brought in the courts of the Commonwealth of Virginia, Fairfax County, or, if
it has or can acquire jurisdiction, in the United States District Court for the
Eastern District of Virginia, and each of the parties irrevocably submits to the
exclusive jurisdiction of each such court in any such proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the proceeding shall be heard and
determined only in any such court and agrees not to bring any proceeding arising
out of or relating to this Separation and Release in any other court. The
parties agree that either or both of them may file a copy of this paragraph with
any court as written evidence of the knowing, voluntary and bargained for
agreement between the parties irrevocably to waive any objections to venue or to
convenience of forum. Process in any proceeding referred to in this paragraph
may be served on any party anywhere in the world.

 

3



--------------------------------------------------------------------------------

Separation Agreement and Release

February 1, 2012

 

EACH PARTY WAIVES ANY RIGHT TO A TRIAL JURY, TO THE EXTENT LAWFUL, AND AGREES
THAT EITHER OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING OR LITIGATION
WHATSOEVER BETWEEN THEM RELATING TO THIS SEPARATION AND RELEASE OR ANY MATTER
CONTEMPLATED BY THIS SEPARATION AND RELEASE.

The preceding paragraph notwithstanding, the parties also agree that if any
suit, affirmative defense, or counterclaim is brought to enforce the provisions
of this Separation and Release, with the exception of a claim brought by you as
to the validity of this Separation and Release under the Age Discrimination in
Employment Act as amended by the Older Workers Benefit Protection Act, the
prevailing party shall be entitled to its costs, expenses, and attorneys’ fees
as well as any and all other remedies specifically authorized under the law.

Miscellaneous

You agree to promptly return any Deltek property in your possession to me.

Deltek will provide you with a benefits packet containing information on your
COBRA rights and conversion to a direct pay plan following the Secondment End
Date. Please call Holly Kortright, Senior Vice President, Human Resources, if
you have any questions about COBRA conversion. Additionally, please keep Human
Resources informed of any address changes in case Deltek needs to mail
correspondence to your attention.

You acknowledge and agree that any unvested restricted stock granted or awarded
to you by Deltek will cease vesting on the Secondment End Date and will be
forfeited. Any vested restricted stock may be sold at any time after the
Secondment End Date, and there are no time restrictions on the sale of such
stock.

You further agree to refrain from making any disparaging or derogatory remarks
regarding Deltek, its products, its services or its employees. Deltek agrees to
refrain from making any disparaging or derogatory remarks about you.

This Separation and Release constitutes the entire agreement between you and
Deltek with respect to any matters referred to in this Separation and Release.
This Separation and Release supersedes any and all of the other agreements
between you and Deltek. No other consideration, agreements, representations,
oral statements, understandings or course of conduct that is not expressly set
forth in this Separation and Release shall be implied or is binding. By signing
below, you acknowledge that you understand and agree that this Separation and
Release shall not be deemed or construed at any time or for any purposes as an
admission of any liability or wrongdoing by either you or Deltek. You also agree
that if any provision of this Separation and Release is deemed invalid, the
remaining provisions will still be given full force and effect. You agree that,
notwithstanding the choice of law provisions in the Service Agreement and
Secondment Letter, the terms and conditions of this Separation and Release will
be interpreted and construed in accordance with the laws of the Commonwealth of
Virginia, without giving effect to the conflict of law principles of the
Commonwealth of Virginia.

 

4



--------------------------------------------------------------------------------

Separation Agreement and Release

February 1, 2012

 

Prior to the execution of this Separation and Release, you have apprised
yourself of sufficient relevant information in order that you might
intelligently exercise your own judgment. Deltek has informed you in writing to
consult an attorney before signing this Separation and Release, if you wish. You
have informed Deltek that you have, in fact, consulted with an attorney before
signing this Separation and Release. Deltek has also given you at least 21 days
in which to consider this Separation and Release, if you wish. You also
understand that for a period of seven (7) days after you sign this Separation
and Release, you may revoke this Separation and Release, and that the Separation
and Release shall not become effective until seven (7) days from the date of
your signature.

You acknowledge that you have read this Separation and Release and understand
all of its terms. You further acknowledge and agree that this Separation and
Release is executed voluntarily and with full knowledge of its legal
significance.

You expressly agree that this Separation and Release becomes effective upon your
timely signing of this Separation and Release. You further expressly agree to
re-execute this Separation and Release and the Waiver and Release on the
Secondment End Date, and you acknowledge that Deltek’s obligations under this
Separation and Release shall be contingent on your re-execution of this
Separation and Release and the Waiver and Release.

Finally, you agree that you will not disclose voluntarily or allow anyone else
to disclose the existence, reason for or contents of this Separation and Release
without Deltek’s prior written consent. Notwithstanding this provision, you are
authorized to disclose this Separation and Release to your spouse, attorneys and
tax advisors on a “need to know” basis, on the condition that they agree to hold
the terms of the Separation and Release in strictest confidence. You are further
authorized to make appropriate disclosures as required by law, provided that you
notify Deltek in writing of such legal obligations to disclose at least five
(5) business days in advance of disclosure. You further acknowledge that Deltek
may disclose the existence, reason for or contents of this Separation and
Release (i) on a confidential basis to its directors, officers, employees,
advisors and agents who need to know such information for purposes of advising,
directing or managing Deltek or (ii) if it is required to do so by law,
including, but not limited to, the Federal securities laws.

Sincerely yours,

Deltek, Inc.

 

By:  

/s/ David Schwiesow

    Dated:   February 1, 2012  

David Schwiesow

Senior Vice President and General Counsel

     

 

5



--------------------------------------------------------------------------------

Separation Agreement and Release

February 1, 2012

 

Acceptance of Termination of the Service

Agreement:

Deltek Danmark A/S

 

By:  

/s/ David Schwiesow

    Dated:   February 1, 2012  

David Schwiesow

Chairman

     

Acceptance of Separation and Release

I HAVE CAREFULLY READ AND FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ALL THE
TERMS OF THE SEPARATION AND RELEASE IN EXCHANGE FOR THE BENEFITS AND
CONSIDERATIONS PROVIDED IN THE SEPARATION AND RELEASE.

 

/s/ Hugo Dorph

      Hugo Dorph     Dated:   2/1/2012

 

6